UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7588



FRANKIE L. MCCOY, SR.,

                                              Plaintiff - Appellant,

          versus


MARTA PRADO; DOCTOR WAYNE; DORTHY TRIBBLE,
Admin-Nurse, Individual and Official Capacity;
LOUISE   STEWARD,  Assistant   Warden;   JAMES
PEGEUESS, Chief of Security; L. CHANEY, Cap-
tain; R. MARTIN, Lieutenant; SERGEANT COWAN;
D. INGRAM, Sergeant; MARLENE SHELBY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
1464-L)


Submitted:   January 13, 2000             Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se. Donald Joseph Crawford,
GODARD, WEST & ADELMAN, P.C., Rockville, Maryland; John Joseph
Curran, Jr., Attorney General, Gloria Wilson Shelton, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Frankie L. McCoy, Sr., appeals the district court’s order

denying his motion for appointment of counsel.   We dismiss the ap-

peal for lack of jurisdiction because the order is not appealable.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.   See Miller v. Simmons, 814 F.2d 962, 967 (4th

Cir. 1987).

     We therefore dismiss the appeal as interlocutory. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2